IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                      Assigned August 20, 2012

    CANDICE M. VAN BIBBER (FORMERLY LANNIN-GLINSTRA) v.
                      MARC A. GLINSTRA

                      Appeal from the Chancery Court for Wilson County
                          No. 32565    James G. Martin, III, Judge


                    No. M2011-02428-COA-R3-CV - Filed August 22, 2012


The father has appealed from an order entered on September 20, 2011, granting the mother’s
motion to dismiss the father’s Tenn. R. Civ. P. 60 motion but reserving several other matters
for a final hearing. Because the order appealed does not resolve all the claims between the
parties, we dismiss the appeal for lack of a final judgment.

                   Tenn. R. App. P. 3, Appeal as of Right; Appeal Dismissed

P ATRICIA J. C OTTRELL, P.J., M.S., F RANK G. C LEMENT, JR., J. and A NDY D. B ENNETT, J.

Marc A. Glinstra, Spring Hill, Tennessee, Pro Se.

Kelly Annette Greene, Nashville, Tennessee, for the appellee Candice M Van Bibber.

                                    MEMORANDUM OPINION 1

        This appeal arises out of a post-divorce dispute involving numerous custody, support
and contempt issues. On September 20, 2011, the trial court entered an order granting the
mother’s motion to dismiss the father’s “Motion to Alter or Amend a Judgment under Rule
60.” The order reserved judgment on the issue of attorneys fees “for the Petitioner to argue
in the final hearing set in the case for October 28, 2011.” The court also granted the father’s

       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
motion for a continuance of the final hearing and consolidated the father’s remaining motions
into one “Motion for Modification of the Permanent Parenting Plan which will be heard . . .
on October 28, 2011.” On October 4, 2011, the father filed a motion to reconsider. The father
filed his notice of appeal on October 18, 2011. The trial court denied the father’s motion to
reconsider on October 31, 2011. However, the record does not reflect that the trial court held
a hearing on October 28, 2011, or that the trial court has ever entered an order disposing of
the matters left unresolved in the September 20, 2011 order.

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn.2003); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL 3202757 at *8
(Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates
fewer than all the claims between all the parties is subject to revision at any time before the
entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate
of Henderson, 121 S.W.3d at 645. The September 20, 2011 order does not resolve all the
claims between the parties and is thus not a final appealable judgment.

        On March 15, 2012, this court ordered the parties either to obtain a final order from the
trial court and cause the same to be transmitted to this court in a certified supplemental record
within sixty days or else to show cause why the appeal should not be dismissed. The father
filed a response that did not dispute the lack of a final judgment but rather argued the merits
of the appeal and asserted that the appeal should be allowed to proceed to prevent injustice.
The court then granted the father additional time to obtain a final judgment through August
15, 2012. As of the date of this order, however, no final judgment has been received.

        The appeal is hereby dismissed for lack of a final judgment without prejudice to the
filing of a new appeal once a final judgment has been entered. The case is remanded to the
trial court for further proceedings consistent with this opinion. The costs of the appeal are
taxed to the father and his surety for which execution may issue.




                                                           PER CURIAM




                                               -2-